DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 10/25/2021 reply.
Claims 2 and 5 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), and further in view of Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402).
Regarding claims 1 and 9-13, Naritomi et al. (Figure 14 embodiment) discloses a heat exchanger comprising:
At least one outer packaging material (i.e. two outer packaging materials) (4 and 5) (Figure 14), where
The two outer packaging materials are provided with a heat medium inlet (10) and a heat medium outlet (11), where a heat medium flows into an inner space (7) of the two outer packaging materials via the heat medium inlet (Figure 1 for example), flows through the inner space (Figure 1 for example), and flows out of the two outer packaging materials via the heat medium outlet (Figure 1 for example), and
An inner core material (23) arranged in the inner space of the two outer packaging materials (Figure 14),
Where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (4a, 5a) and a resin thermal fusion layer (4b, 5b) provided on an inner one surface side of the heat transfer layer (Paragraphs 73, 74, and 76, see also Figure 1 for example: The outer packaging material comprises resin coated aluminum).  However, Naritomi et al. does not teach or disclose a resin coating layer provided on an outer surface side each the heat transfer layer.
Chakraborty et al. (Figure 5) teaches a heat exchanger comprising: two outer packaging materials (180, 190) and an inner core material (110) arranged in the inner space of the two outer packaging materials (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (184, 194), a resin thermal fusion layer (182, 192) provided 
Naritomi et al. further discloses the resin thermal fusion layers of the two outer packaging laminate materials as integrally joined to each other along a peripheral edge portion of the two outer packaging laminate materials (Figure 14 and Paragraph 32, see also Figure 1 for example).  However, Naritomi et al. does not teach or disclose melting points of resin coating layers and resin thermal fusion layer materials.
Chakraborty et al. (Figure 5) teaches a heat exchanger comprising: two outer packaging materials (180, 190) and an inner core material (110) arranged in the inner space of the two outer packaging materials (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (184, 194), a resin thermal fusion layer (182, 192) provided on an inner one surface side of the heat transfer layer (Figure 5), and a resin coating layer (186, 196) provided on an outer surface side each the heat transfer layer (Figure 5), and where the resin coating layer has a melting point higher than that of the resin thermal fusion layer of the outer packaging laminate material in each of the two outer packaging materials by 10° Celsius or more (Paragraphs 44-46: The resin coating layer comprises polypropylene which has an old and well-known melting point of 160C and the outer packaging laminate material comprises polyethylene terephthalate “PET” Claim 10) the resin coating layer is comprised of an insulating resin (Paragraphs 6 and 44: Layers 186 and 196 are electrically insulating), and where (Claim 11) the resin coating layer is comprised of a conductive resin (Paragraphs 8 and 11: Layers 182 and 192 are thermally conductive).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger as disclosed by Naritomi et al. from materials having melting points as taught by Chakraborty et al. to facilitate manufacturing of a laminated heat exchanger by selecting materials configured to adhere at different temperatures (i.e. enable staging assembly by configuring different parts to melt at different times, and/or permit bonding of selected parts with a relatively lower melting point while preventing other parts with a relatively higher melting point from melting/deforming) (Paragraphs 50-53 of Chakraborty et al.).
Further, while Naritomi et al. discloses the inner core material as constituted by a material formed in a corrugated plate shape including a heat transfer layer (i.e. defined by 23) (Paragraph 126: Metal or other materials) and includes concave and convex portions (Figure 14), Naritomi et al. does not teach or disclose the inner core material as comprising a metal heat transfer layer with resin thermal fusion layers provided on opposite sides of the heat transfer layer.
Muellejans et al. teaches a heat exchanger comprising: outer packaging materials (2) and an inner core material (4) arranged in the inner space of the outer packaging materials (Figure 2), where the inner core material comprises an inner core laminate material formed in a corrugated pate shape (Figure 2) including a metal heat transfer layer (i.e. 4), resin thermal fusion layers (3) on opposite sides of the heat  (claim 1) the thermal fusion layer of the outer packaging material and the thermal fusion layer of the inner core material are made of a resin material (Figure 2 and Col. 2, lines 40-62), and where (Claims 12 and 13) the resin thermal fusion layers of a concave portion bottom and a convex portion top of the inner core material and the resin thermal fusion layers of the two outer packaging materials are integrally joined by bonding the resin thermal fusion layers using an adhesive agent (Figure 2 and Col. 2, lines 40-62).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the inner core material as disclosed by Naritomi et al. with resin thermal fusion layers as taught by Muellejans et al. to improve heat exchanger service life by providing the inner core material with a corrosion resistant coating (Col. 2, lines 58-62 of Muellejans et al.).
Further, while Naritomi et al. as modified by Muellejans et al. discloses that the heat transfer layer of the outer packaging laminate material of each of the two outer packaging materials and the heat transfer layer of the inner core laminate material are comprised of aluminum foil (Paragraphs 76 and 120 of Naritomi et al.: Elements 4a, 5a, and 23 comprise aluminum) and coated with resin (Figure 2 and Col. 2, lines 40-62 of Muellejans et al.), Naritomi et al. as modified by Muellejans et al. does not teach or 
Oga et al. teaches an aluminum-resin bonding method, comprising: at least one metal heat transfer layer (Col. 4, lines 11-47: Aluminum or an aluminum alloy) and at least one resin coating layer (Col. 4, lines 11-47: A coating resin), where (Claims 1 and 9) a chemical conversion coating film (Col. 4, lines 11-47: A primer including a phosphoric acid, a chromic acid, and a metallic salt) is formed between a surface of the at least one metal heat transfer layer and the at least one resin coating layer (Col. 4, lines 11-47), thereby improving adhesion between the at least one metal heat transfer layer and the at least one resin coating layer.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the aluminum foil of the heat transfer layers of the outer packaging laminate materials and the aluminum foil of the heat transfer layer of the inner core laminate material as disclosed by Naritomi et al. as modified by Muellejans et al. with chemical conversion coating films as taught by Oga et al. to improve heat exchanger service life by providing corrosion passivating coatings on aluminum and by improving adhesion between aluminum and resin (Col. 4, lines 11-47 of Oga et al.).
Further, while Naritomi et al. as modified by Muellejans et al. discloses (i) two outer packaging materials comprising a heat transfer layer and a resin thermal fusion layer and (ii) an inner core material comprising a heat transfer layer and thermal fusion layers on each side of the heat transfer layer, Naritomi et al. as modified by Muellejans et al. does not teach or disclose the respective thermal fusion layer of the two outer 
Nishishita et al. (Figure 2) teaches a heat exchanger comprising: at least one outer packaging material (Defined by 2, 2a, 10) and an inner core material (Defined by 4 and 10), where the at least one outer packaging material comprises a heat transfer layer (2) and a resin thermal fusion layer (10) (Figure 2), where the inner core material comprises a heat transfer layer (4) including concave and convex portions and thermal fusion layers (10) on each side of the heat transfer layer (Figures 1-2), where the thermal fusion layer at the bottom of the concave portion of the inner core material and the thermal fusion layer of the at least one outer packaging material are thermally fused and the thermal fusion layers are interposed entirely between the heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material (Figure 2 and Col. 3, lines 17-39).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the respective thermal fusion layers of the inner core material and the two outer packaging materials as disclosed by Naritomi et al. as modified by Muellejans et al. to be entirely disposed between the respective thermal fusion layers of the inner core material and the two outer packaging materials as taught by Nishishita et al. to improve heat exchanger service life by increasing a bonding surface area between an inner core material and at least one outer packaging material (i.e. minimizing an occurrence of delamination).
Regarding claim 4, Naritomi et al. discloses a heat exchanger as discussed above, further comprising joint pipes (10, 11), where one of the joint pipes is provided at the heat medium inlet and the other of the joint pipes is provided at the heat medium s via the joint pipes (Figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Gilly (US 2011/0271994).
Regarding claim 3, Naritomi et al. discloses a heat exchanger as discussed above.  While Naritomi et al. discloses that the height, diameter, and shape of an inner core material is configured in accordance with various parameters (Paragraph 124), Naritomi et al. does not teach or disclose a depth of the concave portion or a height of the convex portion (i.e. inner core material height) is set to 0.1 mm to 50 mm.
Gilley teaches a heat exchanger comprising: outer packaging materials (106a, 106b) and an inner core material (104) having concave and convex portions arranged in the inner space of the outer packaging materials (Figure 1A: The inner core material is corrugated), where Gilley discloses that increasing fin height improves heat transfer efficiency. Therefore, a depth of the concave portion or a height of the convex portion (i.e. inner core material height) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing fin height results in increasing heat transfer (Paragraphs 24 and 27). Therefore, since the general conditions of the claim, i.e. that inner core material height is a variable parameter, were disclosed in the prior art by Gilley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Shinhama (US 2007/0163768).
Regarding claims 6 and 7, Naritomi et al. discloses a heat exchanger as discussed above, while Naritomi et al. discloses the inner core material as having concave and convex portions, Naritomi et al. does not teach or disclose the concave and convex portions of the inner core material as formed by a corrugating process.
Shinhama teaches an inner core material (10) having concave (10a) and convex (10b) portions, where the concave and convex portions of the inner core material are formed by a corrugating process (Paragraph 46), and where the concave and convex portions are formed on the inner core material by passing the inner core laminate material between a pair of corrugating rolls while sandwiching the inner core laminate material between the pair of corrugating rolls (15, 16) (Figure 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture inner core material as disclosed by Naritomi et al. using a corrugating process as taught by Shinhama to reduce heat exchanger manufacturing .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Moser et al. (US 2013/0020060).
Regarding claim 8, Naritomi et al. discloses a heat exchanger as discussed above, while Naritomi et al. discloses the inner core material as having concave and convex portions, Naritomi et al. does not teach or disclose the concave and convex portions of the inner core material as formed by a pleating process.
Moser et al. teaches an inner core material (32) having concave and convex portions (Figures 4 and 5 and Paragraph 13), where the concave and convex portions of the inner core material are formed by a pleating process (Paragraph 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture inner core material as disclosed by Naritomi et al. using a pleating process as taught by Moser et al. to reduce heat exchanger manufacturing costs by selecting a manufacturing method capable of uniformly producing parts.




Response to Arguments
Regarding the arguments on page 2, line 7 to page 3, line 4:
Applicant alleges (page 2, lines 7-19) that the cited art does not teach or disclose “the respective thermal fusion layer of the two outer packaging materials as interposed entirely between the respective heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material” in that element 10 of Nishishita et al. is not a thermal fusion layer.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, and as discussed in the 35 USC 103 rejections above, Naritomi et al. each and every limitation of the claimed invention including at least: two outer packaging materials (4 and 5) (Figure 14) and an inner core material (23) (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (4a, 5a) and a resin thermal fusion layer (4b, 5b) provided on an inner one surface side of the heat transfer layer (Paragraphs 73, 74, and 76, see also Figure 1 for example: The outer packaging material comprises resin coated aluminum).  However, Naritomi et al. does not explicitly teach or disclose the inner core material as comprising a metal heat transfer layer with resin thermal fusion layers provided on opposite sides of the heat transfer layer.

While Naritomi et al. as modified by Muellejans et al. discloses (i) two outer packaging materials comprising a heat transfer layer and a resin thermal fusion layer and (ii) an inner core material comprising a heat transfer layer and thermal fusion layers on each side of the heat transfer layer such that the resin thermal fusion layers are at least partially located between concave/convex portions of the inner core material and the respective outer packaging materials (Figure 2 of Muellejans et al.), Naritomi et al. as modified by Muellejans et al. does not explicitly teach or disclose the respective thermal fusion layer of the two outer packaging materials as interposed entirely between the respective heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material.
Nishishita et al. remedies Naritomi et al. as modified by Muellejans et al. in that Nishishita et al. teaches at least: at least one outer packaging material (Defined by 2, 

Applicant also alleges (page 2, lines 20-24) that element 10 of Nishishita et al. is a hydrophilic coating layer that has no thermal fusion function and that element 10 cannot improve the adhesive strength between the at least one outer packaging material 2 and the inner core material 4 of Nishishita et al.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above (See “Regarding the arguments on page 2, lines 7-19”), the rejection of record is based upon Naritomi et al. as modified by at least Muellejans et al. and Nishishita et al., and not Nishishita et al. alone.
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “[thermal fusion] layer” constitutes a functional limitation (i.e. a layer that is configured to be thermally fused), there being no differentiating structure recited.  

Applicant also alleges (page 2, line 25 to page 3, line 4) that Figure 2 of Nishishita et al. appears to have an illustrative error in that element 10 of Nishishita et al. is applied after a brazing step.  Specifically, applicant alleges that it would not be possible to configure element 10 as entirely disposed between elements 2 and 4 if elements 2 and 4 are first brazed.  Applicant's arguments have been fully considered but they are not persuasive.
Nishishita et al. discloses that at least one outer packaging material 2 and an inner core material 4 are brazed together at contact portions (emphasis added) (Col. 3, lines 4-16), where Figure 2 is identified as an enlarged fragmentary view of only a portion of the heat exchanger of Figure 1 (emphasis added) (Col. 2, lines 35-36 and Co. 3, lines 17-27).  Nishishita et al. also discloses that surfaces of the at least one outer packaging material 2 and an inner core material 4 are coated with a coating layer 10 (Col. 3, lines 17-27) and clearly depicts this arrangement (Figure 2).  While the 
However, whether not Nishishita et al. actually contains an illustrative error with regard to numeral “10” as alleged is largely inconsequential since Figure 2 of Nishishita et al. clearly and explicitly depicts a layer that is interposed entirely between the at least one outer packaging material 2 and the an inner core material 4 (Figure 2 of Nishishita et al.).  While this layer may comprise a brazing material (Col. 3, lines 4-16) or a hydrophilic coating (Col. 3, lines 17-64), the layer is indeed interposed entirely between the at least one outer packaging material 2 and the inner core material 4 as recited in the claims.
Regarding the arguments on page 3, lines 6-19:
Applicant alleges that on having ordinary skill in the art would have no reason to apply the teachings of Oga to a heat exchanger like that of the claimed invention where high-temperature refrigerant flows.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a high-temperature refrigerant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, applicant’s argument is unclear since Oga explicitly teaches a chemical conversion coating film that is formed between a metal plate and a resin film to improve adhesion of the resin film to the metal plate (Col. 4, lines 11-47 of Oga et al.), where the chemical conversion coating film comprising a phosphoric acid, a chromic acid, and at least one compound selected from the group consisting of a metal salt of a fluoride and a non-metal salt of a fluoride as recited in claims 1 and 9 (Col. 4, lines 11-47 of Oga: A primer including a phosphoric acid, a chromic acid, and a metallic salt).  Since the chemical conversion coating film as taught by Oga is the same as the claimed chemical conversion coating film is unclear how the chemical conversion coating film as taught by Oga is unsuitable for a high-temperature refrigerant as alleged.
Regarding the arguments on page 3, line 20 to page 4, line 2:
Applicant alleges that claim 3 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Applicant also alleges that features of claims 3 and 4 contribute to the adhesive strength between the inner core material and the outer packaging material.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
Regarding the arguments on page 4, lines 3-9:
Applicant alleges that claims 6 and 7 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 4, lines 10-17:
Applicant alleges that claim 8 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763